Case: 20-41288   Doc# 53   Filed: 09/23/20   Entered: 09/25/20 14:32:17   Page 1 of 28
Case: 20-41288   Doc# 53   Filed: 09/23/20   Entered: 09/25/20 14:32:17   Page 2 of 28
Case: 20-41288   Doc# 53   Filed: 09/23/20   Entered: 09/25/20 14:32:17   Page 3 of 28
Case: 20-41288   Doc# 53   Filed: 09/23/20   Entered: 09/25/20 14:32:17   Page 4 of 28
Case: 20-41288   Doc# 53   Filed: 09/23/20   Entered: 09/25/20 14:32:17   Page 5 of 28
Case: 20-41288   Doc# 53   Filed: 09/23/20   Entered: 09/25/20 14:32:17   Page 6 of 28
Case: 20-41288   Doc# 53   Filed: 09/23/20   Entered: 09/25/20 14:32:17   Page 7 of 28
Case: 20-41288   Doc# 53   Filed: 09/23/20   Entered: 09/25/20 14:32:17   Page 8 of 28
Case: 20-41288   Doc# 53   Filed: 09/23/20   Entered: 09/25/20 14:32:17   Page 9 of 28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 10 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 11 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 12 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 13 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 14 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 15 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 16 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 17 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 18 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 19 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 20 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 21 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 22 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 23 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 24 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 25 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 26 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 27 of
                                         28
Case: 20-41288   Doc# 53   Filed: 09/23/20 Entered: 09/25/20 14:32:17   Page 28 of
                                         28
